Citation Nr: 1339114	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a dental disability for compensation purposes.

3.  Entitlement to service connection for a dental condition, for the purposes of establishing eligibility for outpatient treatment.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972 with subsequent service in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 and a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for tinnitus and a dental disability.

Because the April 2009 dental rating decision addressed claims for both compensation and treatment purposes, the Board has recharacterized the issues on appeal as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009); 38 C.F.R. § 3.159(c)(3) (2013).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service.

2.  Affording the Veteran the benefit of the doubt, his tinnitus is related to acoustic trauma during active military service.

3.  The Veteran does not have a dental disability for which service connection can be granted and does not meet the requirements for service connection for the limited purpose of receiving VA outpatient treatment.




CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a dental disability are not met.  38 U.S.C.A. §§ 1110, 1712, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.150 (2013).

3.  The criteria for service connection for a dental condition for the purposes of establishing outpatient treatment are not met.  38 U.S.C.A. §§ 1110, 1712, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.181, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
In this case, given the favorable disposition of the claim of entitlement to service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

As to the dental claim, a VCAA notice requirement was initially sent to the Veteran in a February 2009 letter.  This VCAA letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains service treatment records (STRs) and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has not been provided with a VA examination in connection with his claims for service connection for dental disability for compensation and treatment purposes.  Although the Veteran is competent to report receiving "experimental dental surgery" in service, the Board does not find his assertions to be credible, as will be discussed in the analysis portion of this decision.  The dental treatment records (which appear full and complete) contain no notations of any surgeries or problems other than dental caries during service.  Subsequent VCAA requests to the Veteran asking for this evidence were never answered.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Consequently, no examination is necessary.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  

The duty to notify and assist provisions of the VCAA have been fulfilled and no further actions pursuant to the VCAA need be undertaken on the Veteran's behalf.

II.  Legal Criteria and Analysis

Tinnitus

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred, or a disease contracted, in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, the Board must determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any 
in-service record documenting his claimed injury to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is non-precedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (held that a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to the utility of decisions of a superior tribunal, such as the Federal Circuit.

In the current appeal, the Veteran contends that he has tinnitus as a result of 
in-service acoustic trauma.  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1930 (32nd ed. 2012).  His DD 214 shows that his military occupational specialty (MOS) was that of a saxophone player in the 82nd Army Band VII Corp.  Accordingly, in-service acoustic trauma is conceded.  In his December 2009 claim, the Veteran reported that his tinnitus began in active military service.

The Veteran's STRs, to include the March 1972 separation examination report, are negative for any complaints, treatment, or diagnosis of tinnitus.  However, on his April 2010 notice of disagreement (NOD), the Veteran stated that he has had constant high-pitched ringing in his ears since 1969.  The Veteran, as a layperson is competent to report ringing of the ears, during and since service, because such symptomatology is readily apparent to those experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("tinnitus is capable of lay observation").

The Veteran's claim may be established if competent evidence, including lay evidence, establishes that tinnitus had its onset in service or related to service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (finding that the adjudicator must consider whether the lay statements of record presented sufficient evidence of the etiology of the Veteran's disability).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).

VA afforded the Veteran an audiology examination in February 2010 to determine the etiology of any tinnitus.  During this examination, the Veteran stated that he has had constant bilateral high-pitched ringing in his ears since 1969-1970.  He reported that the tinnitus began shortly after basic training in the U.S. Army.  After examining the Veteran and reviewing the claims file, the VA examiner determined that the Veteran's tinnitus was not related to his military service.  However, the Board finds this opinion inadequate because the examiner did not consider what effect, if any, the acoustic trauma the Veteran experienced as a saxophonist had on his tinnitus.  As a result, the Board assigns little probative value to the February 2010 audiology opinion.

Although an etiological relationship has not been demonstrated through the VA examination report, or otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the requirement of a nexus between the Veteran's current tinnitus and his in-service injury or aggravation.  Shedden, 381 F.3d at 1167.  
Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2013).  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013) (noting that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As noted above, the Veteran currently has tinnitus and was exposed to acoustic trauma during service.  His reports of having experienced tinnitus symptoms since service are competent and credible evidence of continuing tinnitus symptoms.

Competent lay evidence is sufficient, given the particular facts of this case, to establish a direct link between the Veteran's current tinnitus and active service.  Resolving any doubt in his favor, the Veteran's account, in addition to the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2013) as it indicates that his tinnitus is causally related to the in-service acoustic trauma.

Thus, resolving all reasonable doubt in the favor of the Veteran, the Board will grant service connection for tinnitus.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1. Vet. App. 49, 45-56 (1990).

Dental Disability

Compensation

Under VA regulations, compensation is available for certain types of dental and oral conditions set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013).  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  Id.
Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2013).  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.

The significance for veterans having a service-connected compensable dental disability or condition is that they may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a) (2013). 

In this case, on his December 2008 Application for Compensation and/or Pension, the Veteran claims service connection for dental disabilities related to "inappropriate and damaging experimental care" he received in service and "the failure of the military to administer adequate care to remedy the damage."  However, this assertion is not consistent with the medical records on file.  The Veteran's STRs contain no mention of any "experimental dental surgery."   On the Veteran's August 1969 Enlistment Report of Medical Examination, there were no dental problems noted and the dental portion of the report was stamped "acceptable."  On the August 1969 Enlistment Report of Medical History, the Veteran wrote that his present health was "good" and noted that he had never had any severe tooth or gum trouble.  On his March 1972 Separation Report of Medical Examination, the examiner made no notations on the dental portion of the report, and the Veteran signed his name stating that "there has been no significant change in my health since my last physical" in August of 1969.  Subsequently, 18 years after separation from active service, on the Veteran's July 1990 Enlistment Report of Medical Examination into the Army National Guard, the examiner noted that the Veteran's teeth were "acceptable" and that he was missing a molar on his lower jaw.  On his July 1990 Report of Medical History, the Veteran wrote that his health was "good," and that he had never had any severe tooth or gum trouble.  
The Veteran's claims file contains no VA or private medical treatment records of any current dental disability and evidence to support his assertion of "experimental dental surgery" in service.  It was not until the Veteran applied for service connection for dental disability and dental treatment in December 2008 that he noted his "experimental dental surgery."  This assertion is almost four decades after the event is asserted to have occurred and is made in connection with a claim for pecuniary gain.  This lapse in time and potential motivation reduces its probative weight.  His service dental and medical treatment records, including reports of examinations, appear to be complete and it is reasonable to conclude that they would include reference to surgery if such occurred.  It is also reasonable to conclude that they are accurate because they are prepared by impartial health care providers and exist for the purpose of making a contemporaneous record to provide the Veteran successful health care and to provide an accurate record of findings on examination for purposes of entrance and exit to service.  Thus, the service treatment records constitute affirmative findings that such experimental dental surgery did not occur.  For the forgoing reasons the Board finds those to be of greater probative weight than the Veteran's current assertion that experimental dental surgery occurred.  As such, in regards to undergoing "experimental dental surgery," the Board finds the Veteran's assertion to be not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).

Collectively, the evidence of record reflects that the Veteran developed several caries in service.  Pertinent regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a) (2013).   

The evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  There is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013).  In addition, although there is loss of teeth, there is no evidence of record that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2013). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder under 38 C.F.R. § 4.150 (2013). 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for a dental disorder for the purpose of obtaining VA compensation.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

There is no evidence of any dental surgery that was performed or any trauma or disease that caused loss of the substance of the body of the maxilla or mandible, resulting in any tooth loss, nor does the Veteran claim as such.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2013).

Upon review of the evidence of record, the Board concludes that the Veteran does not have a dental disability for which service connection can be granted.

Treatment

A claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  That is, in addition, a Veteran may be entitled to service connection for noncompensable dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013).  Simply stated, such disabilities, while they may receive treatment by VA, do not receive compensation by VA.  When applicable, a determination will be made as to whether the noncompensable dental condition is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b) (2013).  The significance of finding a noncompensable dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (referred to as "Class II(a)" eligibility (2013)).

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(c) (2013).

Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(d)(1) (2013).

A "noncompensable service-connected dental condition" is defined as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.  38 C.F.R. § 3.381(a) (2013).  It also includes disabilities that have been granted under 38 C.F.R. § 4.150 (2013), but have not been rated as compensably disabling.

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who are involved in the Homeless Veterans Dental Initiative (Class II(b) eligibility); those who were detained as a POW (Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2013).

Under Class II, those having a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place prior to October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (i) they served on active duty and were discharged or released, under conditions other than dishonorable, for a period of active military, naval, or air service of not less than 180 days; (ii) application for treatment is made within one year of such discharge or release; and (iii) a VA dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161(b)(2)(i) (2013).

In his claim, the Veteran implies that after separation VA treated his outstanding dental problems, but the "allowance was not sufficient to accomplish the necessary and recommended corrections."  This implies that the Veteran may have already received Class II treatment, which is a one-time treatment, and is therefore ineligible to receive follow-up treatment for the same issue.  Nevertheless, the Veteran has not met the application time periods for Class II treatment set forth above.

The Board has examined all the classifications of dental disability under 38 C.F.R. §§ 3.381 (2013) and 17.161 (2013) and has found none that would apply to the Veteran.  The Veteran has not met the application time periods for Class II treatment set forth above.  Additionally, the Veteran does not fall into any other class:  

The Veteran does not have a compensable service-connected dental condition for Class I eligibility.  38 C.F.R. § 17.161(b)(2)(i) (2013).

The Veteran does not have a noncompensable service-connected dental condition for Class II eligibility.  Id.

For Class II(a) eligibility, the Veteran alleges "service trauma" as interpreted by Nielson v. Shinseki, which includes the unintended results of dental malpractice.  Nielson v. Shinseki, 23 Vet. App. 56, 59 (2009) (holding that the phrase "service trauma" is "an injury or wound violently produced while the injured or wounded is in the armed forces.").  Although he alleges as such, there is simply no indication from the record that he underwent any "experimental dental surgery" in service.  STRs note only that the Veteran developed dental caries in service.  Thus, he does not have any service trauma, and does not qualify for Class II(a) treatment.  Id.

The Veteran is not involved in the Homeless Veterans Dental Initiative for Class II(b) eligibility .  Id.

The Veteran was not detained as a POW for Class II(c) eligibility.  Id.

The Veteran never made a prior application for, and received, dental treatment from VA for noncompensable dental conditions but was denied replacement of missing teeth that were lost during any period of service prior to his last period of service for Class IIR (Retroactive) eligibility.  Id.

The Veteran does not have a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability for Class III eligibility.  Id.

The Veteran does not have a service-connected disability rated at 100 percent by schedular evaluation or is entitled to the 100 percent rating by reason of individual unemployability for Class IV eligibility.  Id.

The Veteran never participated in a rehabilitation program under 38 U.S.C. Chapter 31 for Class V eligibility.  Id. 

The Veteran was never scheduled for admission, or was otherwise receiving care and services under Chapter 17 of 38 U.S.C. for Class VI eligibility.  Id.

The Veteran, as a layperson, is competent to testify as to his observable dental symptoms, such as tooth pain, during and after active duty.  However, the Board finds that his assertions regarding "experimental dental surgery" in service are not credible.

In sum, the Veteran is not entitled to service connection for a dental condition, for the purposes of establishing eligibility for outpatient treatment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a dental disability for compensation purposes is denied.

Entitlement to service connection for a dental condition, for the purposes of establishing eligibility for outpatient treatment, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


